Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 1 of 17




                       Exhibit B
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 2 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                       58=;. %

   1                         UNITED STATES DISTRICT COURT
   2                               DISTRICT OF CONNECTICUT
   3

   4     FREDERICK KLORCZYK, JR. As co-administrator of the
   5     Estate of Christian r. Klorczyk, et al.
   6

   7                                                                      PLAINTIFFS
   8

   9     V.
 10                                  CIVIL ACTION NO. 3:13-CV-00257-JAM
 11

 12      SEARS ROEBUCK & CO., et al.
 13

 14                                                                       DEFENDANTS
 15      ______________________________________________
 16

 17                   VIDEO DEPOSITION FOR THE DEFENDANTS,
 18                          SEARS ROEBUCK & CO., et al.:
 19

 20           The Video Deposition of Frederick G. Heath,
 21      taken in the above-styled matter at Court Reporting
 22      Services, Inc., 6013 Brownsboro Park Boulevard, Suite
 23      A, Louisville, Kentucky, on the 22nd day of
 24      March, 2017, beginning at 10:24 a.m.
 25


                                         /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                                )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 3 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                           58=;. %-

   1         Q.       And you looked at the deposition of Lynn
   2     Klorczyk -- Klorczyk; is that correct?
   3         A.       Yes, sir.
   4         Q.       It's Number 18 on your list?
   5         A.       Yes, sir.
   6         Q.       And Number 19, the deposition of -- of
   7     Fred Klorczyk?
   8         A.       Yes, sir.    By the way, I think there were
   9     subsequent depositions of both Lynn and Frederick
 10      that I've also reviewed that aren't on this list.
 11          Q.       You have seen the transcripts of the
 12      subsequent depositions?
 13          A.       Yes, sir.
 14          Q.       Did anything in those transcripts change
 15      any of your opinions?
 16          A.       Nope, they reinforced my opinions.
 17          Q.       Have you seen the transcript of Parker
 18      Klorczyk?
 19          A.       Yes, sir.
 20          Q.       Did anything in it change your opinions?
 21          A.       No, sir.
 22          Q.       Let me ask you a rather broad question.
 23      Are you aware of any physical evidence that
 24      Christian Klorczyk was using a jack stand when
 25      this accident occurred?

                                    /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                           )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 4 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                58=;. &$

   1         A.       No.      I wasn't at the accident scene at the
   2     time of the accident.
   3         Q.       In your inspection of the scene, the
   4     actual jack stand used, the vehicle that was
   5     involved in the accident, have you seen
   6     documented -- is there any physical evidence
   7     you've seen in reviewing those things which would
   8     prove to that you a jack stand was being used that
   9     day?
 10          A.       Gosh.        I don't remember what was in the
 11      police photographs.               There may've been some -- a
 12      shot of a -- a jack stand in police photographs, but
 13      I honestly don't recall.                   But that's about the only
 14      place I would have had access to such to -- in -- in
 15      response to your question.
 16          Q.       Have for purposes of your opinion you
 17      assumed that a jack stand was being used that
 18      day?
 19          A.       Yes, sir.        I --
 20          Q.       And --
 21          A.       -- I -- I relied on the testimony that was
 22      offered, and that's about all I had to go on.
 23          Q.       And that testimony is the testimony of
 24      Fred and Lynn Klorczyk?
 25          A.       Yes, sir.

                                        /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                               )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 5 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                            58=;. &%

   1         Q.       Have you done any kind of research or
   2     measurements or testing to determine if Christian
   3     Klorczyk would've been killed if there had been a
   4     jack stand under the car?
   5         A.       I don't know how it would do that.
   6         Q.       Do you have --
   7         A.       You know, do you want me to try and
   8     clarify your question so I could make an
   9     intelligent --
 10          Q.       No.
 11          A.       -- response?
 12          Q.       You know, no --
 13          A.       I mean, it --
 14          Q.       -- no --
 15          A.       -- I mean --
 16          Q.       -- no; I don't.
 17          A.       Okay.        Fine.
 18          Q.       We'll -- we'll take it that you think my
 19      question required clarification, and your re --
 20      response wasn't necessarily intelligent.
 21          A.       Yeah.
 22          Q.       But --
 23          A.       Yeah.
 24          Q.       I'm sorry; I'm just, you know, --
 25          A.       That's okay.

                                           /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                                  )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 6 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                           58=;. &&

   1         Q.       I asked the question I wanted to ask --
   2         A.       Sure.
   3         Q.       So that's fine.
   4         Do you have any physical evidence of where
   5     the jack stand would've been placed if one was
   6     being used?
   7         A.       Physical evidence?
   8         Q.       Yeah.
   9         A.       No, sir.
 10          Q.       I mean, there's no photograph, is there?
 11          A.       No.      And --
 12          Q.       Have you --
 13          A.       -- and --
 14          Q.       -- observed anything on the underbody of
 15      that car which suggests where the jack stand was?
 16          A.       No, sir.
 17          Q.       You're making an assumption; correct?
 18          A.       I am going by the testimony offered.
 19          Q.       And -- well, okay.
 20          And does this fellow who actually did the
 21      testing, is he an employee?
 22          A.       No, sir; he's one of my associates.
 23          Q.       And what exactly does that mean to be
 24      one of your associates?
 25          A.       That means that he performs tasks on a

                                        /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                               )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 7 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                   58=;. &,

   1         Q.       Okay.        And that would've been some time
   2     in the last month or so?
   3         A.       I -- I -- I don't know if it was in the last
   4     month or so.              It -- it was recently --
   5         Q.       Okay.
   6         A.       -- as opposed to five years ago.                   We only
   7     had one stand that's similar to the accident
   8     stands.
   9         Q.       The stand that's been produced here has
 10      had a little, I'll call it a "window" machined into
 11      the side?
 12          A.       Yes, sir.
 13          Q.       Who did that?
 14          A.       Glenn Felpel.
 15          Q.       And did he talk to you before he did that?
 16          A.       I think I directed him to do it.
 17          Q.       And do you remember approximately when
 18      that was?
 19          A.       Early on.
 20          Q.       And why did you instruct him to do it?
 21          A.       So we could see through the side of the
 22      collar on the stand when we had point to point
 23      contact, rather than have him to fiddle around with
 24      a manual manipulation to try to achieve it.
 25          Q.       Did you go out and buy this jack stand?

                                        /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                               )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 8 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                           58=;. )-

   1         A.       And Mr. Klorczyk's -- Mr. Fred Klorczyk's
   2     testimony was that there was clearance between
   3     the drum and the wheel.             It's not a drum actually,
   4     it's a rotor.
   5         Q.       I was going say, it's --
   6         A.       Yeah.
   7         Q.       But --
   8         A.       It's a disk brake.
   9         Q.       -- you started with cars when I did, so
 10      you say drum, don't you?
 11          A.       Yeah; I used to change the oil by using a
 12      bumper jack.
 13          Q.       And I'm asking you:          Did you try to do any
 14      measurements or things and see whether as a
 15      matter of basic measurements and math and
 16      physics it's possible that that car was on Christian
 17      Klorczyk on his creeper with the front wheel
 18      smashed and would still be up high enough that
 19      you could have that tire under that rotor and be
 20      able to just pull it out?
 21          A.       I --
 22                   MR. EDINBURGH:      Objection.
 23          A.       -- I have not tried to reconstruct the
 24      circumstances other than through deductive
 25      reasoning.

                                   /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                          )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 9 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                        58=;. ,%

   1         Q.       It -- it's a basic statement of fact about
   2     jack stands.               If we go to that one standing over
   3     there and raise the bar up and it stays up, we can
   4     lift it slightly and then drop the bar down; right?
   5         A.       If you hold the handle up.
   6         Q.       Yeah.         And then if you go to the top of
   7     Page 12, you conclude:                  [reads] Tip over the
   8     support stand must be eliminated as a cause;
   9     right?
 10          A.       Yes, sir.
 11          Q.       If you turn to Page 13.
 12          A.       Okey-doke.
 13          Q.       Say:         [reads] The possibility of
 14      encountering false engagement with pawl and
 15      ratchet support stands is not only foreseeable but
 16      apparently not uncommon.                    Now what's the basis of
 17      that opinion?
 18          A.       Well, I had a number of -- of
 19      contemporaneous operating instructions from other
 20      jack stands in the market at the time.                           And a large
 21      number of them included a warning consistent with
 22      making assurance that the pawl was appropriately
 23      engaged with the ratchet teeth before utilizing --
 24      before applying the load.
 25          So that's how I come to the conclusion, it was

                                         /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                                )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 10 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                 58=;. ,&

   1     apparently not uncommon, because I don't know
   2     whether people would -- or -- or I would conclude
   3     that people wouldn't put that warning in their -- in
   4     their operation manual if either (1) it was
   5     foreseeable to them that that such could happen,
   6     or that (2) they've already had experience with
   7     such happening, and therefore decided to add a
   8     warning to that effect.
   9         Q.       Is there any other basis for that opinion
 10      that it's not uncommon?
 11          A.       Oh.      I've heard scuttlebutt about this
 12      happening in the -- in the -- in the industry for a
 13      long time.            But I've never seen it, never witnessed
 14      it, never investigated a case where it had
 15      happened before.            And quite frankly, was skeptical
 16      of this case when I first got involved, and became
 17      a believer through my investigation and testing.
 18          Q.       Who did you hear this scuttlebutt from?
 19          A.       Oh, gosh.      I mean, I go to shows
 20      regularly; I talk to people who make these things.
 21      I've been in the automotive lift industry where
 22      such kind of equipment is common in shops.                       I've
 23      been in literally hundreds if not thousands of
 24      automotive service facilities.                      I spent 21 years
 25      manufacturing automotive lifts.                       And since that

                                      /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                             )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 11 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                   58=;. ,'

   1     time, I've spent another -- gosh, since 1992 as a
   2     consultant to the automotive lift industry.                     I serve
   3     as secretary to their standards writing
   4     undertakings and. . .               Anyway, that's it.
   5         Q.       You've been chairman of some committee
   6     on that --
   7         A.       I'm --
   8         Q.       -- haven't you?
   9         A.       -- chairman of the -- currently of the
 10      Portable Automotive Services Equipment
 11      Committee.            I've been on that committee since, oh,
 12      gosh, I'm going to say               93 or        94, something like
 13      that.        I don't get involved with such discussions in
 14      that committee because it's inappropriate.
 15          Q.       Why is it inappropriate?
 16          A.       Because we're there to represent our own
 17      interests and develop a standard to promote safety
 18      of the users of the products that the thing -- that
 19      the standards cover.
 20          And I don't -- I mean, I'm -- my -- my
 21      background is well-known in -- in this group.                    I'm
 22      an independent engineer and -- and expert.                     We --
 23      manufacturers are certainly not prone to discuss
 24      their, for one want of a better term, "dirty laundry"
 25      in such venues where insurance companies are

                                      /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                             )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 12 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                               58=;. %&'

   1     you believe existed in that frame you have --
   2         A.       I don't believe any --
   3         Q.       -- circled?
   4         A.       -- I don't believe any spring existed in
   5     the frame.
   6         Q.       Well where did the springing exist?
   7         A.       The spring comes from the fact that an
   8     automobile is not a rigid body.
   9         Q.       I must be dense.        Explain to me what you
 10      mean when you say that.
 11          A.       Well, we -- we had a little conversation
 12      before about you -- you -- you seem to think that
 13      if -- if I put a -- a jack under one corner of a
 14      vehicle, that it would lift up in a perfectly rigid
 15      way.       And I would say to you, no, it doesn't.              The
 16      vehicle deforms, it flexes, it -- it deflects, frame is
 17      not rigid.
 18          Now, all this is -- testing -- well, never mind;
 19      I've been through it 100 times already.
 20          Q.       Well, explain to it me.              If there's
 21      something you wanted to tell me, go ahead and tell
 22      me.
 23          A.       No; I've already told you.                Ask me
 24      another question.
 25          Q.       Well, I'm trying to understand.

                                    /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                           )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 13 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                              58=;. %&*

   1         A.       And --
   2         Q.       -- go on.
   3         A.       -- and --
   4         Q.       I didn't realize that you weren't.
   5         A.       -- and at that point in time, we hadn't
   6     even got a vehicle yet, I don't believe.                   We were
   7     doing it in an arbor press.                 And trying to find out
   8     how much perturbation it would take and in what
   9     way to get the false engagement to release.
 10      BY MR. BROWN:
 11          Q.       So --
 12          A.       This is a test in an arbor press.
 13          Q.       I understand.
 14          A.       Okay.
 15          Q.       And when you are experimenting with
 16      different springs --
 17          A.       Yeah.
 18          Q.       -- are you experimenting to try to
 19      replicate the vehicle or are you experimenting to
 20      see what spring weight, what spring configuration,
 21      what kind of rubber makes it more likely to
 22      release?
 23          A.       Yes.
 24                   MR. EDINBURGH:      Objection.
 25          A.       Yes.

                                   /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                          )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 14 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                    58=;. %&+

   1     BY MR. BROWN:
   2         Q.       The second one?
   3         A.       Yes.
   4         Q.       Is there a record or document that show
   5     the different types of springs?                     And I think you
   6     actually --
   7         A.       I think we've been over this.
   8         Q.       -- mention here in rubber.                Well, we're
   9     going to mention it every time to make sure I'm
 10      clear on it.
 11          A.       Okay.
 12          Q.       Okay?
 13          A.       Sure.
 14          Q.       You're getting paid to answer; I'm getting
 15      paid to ask.
 16          A.       I got --
 17          Q.       We good?
 18          A.       I gotcha.    We're good.
 19          Q.       All right.   I'm not trying to be rude.                 I'm
 20      trying to be thorough.
 21          A.       I know.
 22          Q.       In doing this experimenting to see what
 23      kind of spring rate was necessary to get that en --
 24      disengagement to incur [sic] after engagement, did
 25      you keep track of all different springs that were

                                    /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                           )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 15 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                    58=;. %',

   1     was similar to the other -- to the accident jack
   2     stand.         The problem with continuing using it was it
   3     was much more difficult to achieve point to point
   4     contact because the surfaces had become -- which
   5     I've already testified to today -- the surfaces had
   6     become hardened from contact stresses and
   7     smooth because of repeated loading.
   8         And so it -- once we got engagement, after all
   9     this wear had taken place, we could get it, but it's
 10      just more difficult to achieve in the first place.
 11          Q.       Sufficient tests were run at
 12      the 1900-pound level that it caused damage to the
 13      jack stand?
 14          A.       Where are you looking?
 15          Q.       I -- I'm asking.
 16          A.       Oh.      What?
 17                   MR. EDINBURGH:          Objection as to form.
 18          A.       Caused damage to the jack stand.                  I
 19      wouldn't call it damage; I'd call it wear.
 20      BY MR. BROWN:
 21          Q.       It's become deformed?
 22          A.       Well, that's Glenn's term.                   The too -- the
 23      tooth tips were deformed, in that, the
 24      discontinuities in the surface from the casting
 25      process were smoothed out and the surface

                                       /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                              )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 16 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                     58=;. %'-

   1     became smoothed and burnished and hardened.
   2         Q.       And that made it more difficult for to you
   3     get false engagement?
   4         A.       Yes.
   5         Q.       Wouldn't that also, then, logically make it
   6     easier to get it to disengage the way you wanted?
   7         A.       It very well might.              But we didn't have
   8     that situation in the accident anyway.                         We had new
   9     jack stands.
 10          Q.       So --
 11      [WHEREUPON, counsel confers inaudibly.]
 12      BY MR. BROWN:
 13          Q.       Did you make an attempt to find another
 14      exemplar jack stand that was similar to the one
 15      that was involved in this accident?
 16          A.       Early on we did.           And Sears doesn't sell
 17      them anymore.             The replacement stand under the
 18      same part number has got little square feet on the
 19      bottom and the saddle is smaller and, therefore,
 20      the neck of the pyramid is smaller.
 21          Q.       Was all the set up and testing and -- you
 22      did at these various pound levels all that one jack
 23      stand subjected to all of that?
 24          A.       Yes.
 25          Q.       Now look at the one that's 3775.                  This is

                                       /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                              )$&#,--#%**'
       Case 3:13-cv-00257-JAM Document 322-2 Filed 11/20/18 Page 17 of 17
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                             58=;. %,-

   1                                 C E R T I F I C A T E
   2     STATE OF_____________________________:
   3     COUNTY/CITY OF__________________________:
   4                  Before me, this day, personally appeared
   5     Frederick G. Heath, who, being duly sworn, states
   6     that the foregoing transcript of his/her Deposition,
   7     taken in the matter, on the date, and at the time
   8     and place set out on the title page hereof,
   9     constitutes a true and accurate transcript of said
 10      deposition.
 11                      ________________________________________
 12                                Frederick G. Heath
 13

 14          SUBSCRIBED and SWORN to before me this
 15      _____________day of______________________,
 16      2017, in the jurisdiction aforesaid.
 17      .
 18      .
 19      _______________                            ____________________
 20      My Commission Expires                               Notary Public
 21      .
 22      .
 23      .
 24      .
 25      .

                                      /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                             )$&#,--#%**'
